O’Brien, J.,
dissents and votes to reverse the judgment, on the law and the facts, to grant that branch of the defendant’s omnibus motion which was to suppress his statements to the police, and to dismiss the indictments, with the following memorandum, with which Eiber, J., concurs. Based upon the totality of the circumstances, and giving particular consideration to the youth of the defendant, I conclude that the defendant was subjected to custodial interrogation without the benefit of the Miranda warnings and, therefore, his confession should be suppressed.
At the time of the murders, the defendant was still a minor and special care should have been taken to ensure that his rights were protected (see, People v Alaire, 148 AD2d 731; People v Ventiquattro, 138 AD2d 925; People v Ward, 95 AD2d 351; see also, In re Gault, 387 US 1; Haley v Ohio, 332 US 596). Instead, the police improperly isolated the defendant from his family for the purpose of interrogation (see, e.g., People v Ventiquattro, 138 AD2d 925, supra; People v Hall, 125 AD2d 698), questioned him in an increasingly accusatory manner for hours without advising him of his Miranda rights, and employed a ruse to extract inculpatory statements. As the questioning progressed over the course of the morning, no *555reasonable person of 17 years of age, in the defendant’s position, and innocent of any crime, would believe that he was free to leave the presence of the police (see, People v Yukl, 25 NY2d 585, cert denied 400 US 851; People v Alaire, 148 AD2d 731, supra; People v Hall, supra). The defendant was continuously under police control from approximately 6:30 a.m., which was shortly after the first police officers arrived at the Tankleff house, until 11:54 a.m., when he was finally given the Miranda warnings.
Within about 15 minutes of the arrival of the police at his home at about 6:17 a.m. on September 17, 1988, the defendant was separated from his brother-in-law, the only relative present, because the police did not want them to "contaminate each other’s story”. The defendant was told to remain in a police car and was questioned intermittently by various police officers for approximately two hours concerning the discovery of his parents’ bodies. While at the Tankleff house, the police would not permit the defendant to wash blood from his hands or to enter the house to obtain a pair of shoes. At 8:35 a.m., the police took the defendant from his house to police headquarters, and there is no dispute that the police considered him a suspect at that point. At police headquarters, the defendant was placed in a small room, where he was questioned by two detectives without interruption for over two hours. He was subjected to increasingly accusatory questioning, as the detectives inquired as to gaps in his story, such as why there was blood on the light switch in his room, why he did not see his mother the first time he went into her darkened room, and why he did not have more blood on his body. The defendant was asked to demonstrate how he moved his wounded father out of a chair. At one point, the defendant was told that his explanation was "ridiculous”. Detective McCready testified that he was aware that the defendant’s immediate family members were available at the hospital where Mr. Tankleff was being treated and that, before proceeding to police headquarters with the defendant, Mr. TanklefFs attorney had given him a telephone number where he could be reached. Furthermore, it is apparent from the testimony elicited from the defendant’s sister, which the court found credible, that family members were led to believe that the police would bring the defendant to the hospital from his home.
Even assuming, arguendo, that the defendant was not in custody during the initial interrogation at police headquarters, it must be concluded that once Detective McCready *556falsely advised the teenaged defendant that his father had identified him as the assailant, no reasonable, innocent person who found himself identified as the perpetrator in this manner would have believed that he was free to leave. Consequently, it is clear that by this point, the defendant was in custody. Moreover, even after employing the ruse, the interrogating detectives continued to question the defendant without the benefit of Miranda warnings until he began to break and give inculpatory statements. It was only at this point, after the defendant admitted the possibility that he could have been the individual who killed his parents, that the detectives advised him of his constitutional rights.
Under these circumstances, the issuance of the Miranda warnings to the defendant shortly after the ruse was insufficient to dissipate the taint of the previous improper police conduct, as the defendant was subjected to continuous custodial questioning (see, e.g., People v Chapple, 38 NY2d 112; People v Daniels, 189 AD2d 892; People v Anderson, 178 AD2d 605). The rule with respect to Miranda warnings is that "[l]ater is too late, unless there is such a definite, pronounced break in the interrogation that the defendant may be said to have returned, in effect, to the status of one who is not under the influence of questioning” (People v Chapple, supra, at 115).
A comparison between the facts of this case and the facts in People v Hall (125 AD2d 698, supra) in which this Court suppressed the defendant’s confession, demonstrates that the conduct of the police in this case was more egregious. In Hall, the 15-year-old defendant was the only other person at home when his sister was stabbed to death. He was questioned for an hour by three police officers in the house of one of the officers, during which the officers pointed out inconsistencies in his story. Here, as in Hall, "as the session wore on, it must have become apparent to the defendant that he had become a suspect and was not free to simply terminate the questioning and leave” (People v Hall, supra, at 700). Moreover, in Hall, unlike here, the police officers did not use a ruse to extract a confession.
I am mindful that the findings of the hearing court are accorded great deference on appeal (see, People v Prochilo, 41 NY2d 759), and here the hearing court found that the People’s witnesses were credible. Nevertheless, even accepting the truth of the prosecution’s proof, I conclude that the record fails to support the hearing court’s determination that the defendant was not in custody prior to administration of the Miranda warnings. In view of the absence of any other *557evidence connecting the defendant to the murders, except for the confession which he disavowed at the trial, the indictments should be dismissed.
Finally, even if I agreed with my colleagues that the confession should not be suppressed, I would dissent and vote to grant the defendant a new trial based on the court’s error in permitting the prosecutor to comment during summation on the defendant’s failure to call his sister and brother-in-law as witnesses. Generally, once a defendant comes forward with evidence, the prosecution may comment on his failure to call an available witness whose testimony may be material and who is under his control (see, People v Rodriguez, 38 NY2d 95, 98; People v De Jesus, 42 NY2d 519, 525). However, here the defense counsel objected to such comments and alerted the court that the defendant’s sister and brother-in-law were not under the defendant’s control. In fact, they were cooperating with the prosecution prior to the trial. Under the circumstances, the prosecutor’s comments were unfair and, in view of the evidence, cannot be considered harmless beyond a reasonable doubt.